 
Exhibit 10.1
 
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This First Amendment to Employment Agreement (this “First Amendment”) is made
and entered into as of October 29, 2019 by and between BK Technologies, Inc., a
Nevada corporation (the “Company”), and James R. Holthaus, an individual (the
“Employee”).
 
WHEREAS, the parties entered into an Employment Agreement dated as of March 5,
2019 (the “Employment Agreement”); and
 
WHEREAS, the parties desire to amend the Employment Agreement as set forth
herein.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Definitions. All capitalized terms not otherwise defined in this First
Amendment shall have the meanings given to them in the Employment Agreement.
 
2. Amendments.
 
(a)           Amendment of Capitalized Term. The capitalized term “Executive”
that first appears in the preamble of the Employment Agreement and thereafter
appears throughout the Employment Agreement is hereby amended by substituting in
lieu thereof the capitalized term “Employee” in each and every instance where
appears.
 
(b)           Amendment to Section 2.1. Section 2.1 of the Employment Agreement
is hereby amended and restated in its entirety by substituting in lieu thereof
the following:
 
2.1           Title and Duties. The Employee shall serve as Senior Vice
President, P25 Product Solutions & Marketing of the Company and shall perform
such duties as may be assigned to him from time to time by the President of the
Company. The Employee shall report to the President of the Company in carrying
out the Employee’s duties.
 
(c)           Amendment to Last Sentence of Section 4.1. The last sentence of
Section 4.1 of the Employment Agreement is hereby amended and restated in its
entirety by substituting in lieu thereof the following:
 
The Base Salary will be subject to annual review and adjustment by the Company
based upon the Employee’s performance.
 
(d)           Amendment to Section 4.2. Section 4.2 of the Employment Agreement
is hereby amended and restated in its entirety by substituting in lieu thereof
the following:
 
4.2           Annual Bonus. Commencing with respect to the Company’s 2019 fiscal
year, the Employee will be eligible to receive a bonus, payable in cash or
through equity in the Company, as determined by the Company. The bonus will be
subject to the achievement of performance metrics, goals, objectives and/or
other criteria as determined by the Company. Any stock options in the Company
will vest over a period of five years from the date of grant, and will be
nonqualified options under the federal tax laws. Any equity award shall be
evidenced by and subject to the terms and conditions of an Award Agreement
entered into between the Company and the Employee.
 
 
 

 
 
(e)           Amendment to Section 6. Section 6 of the Employment Agreement is
hereby amended and restated in its entirety by substituting in lieu thereof the
following:
 
6.           Company Benefit Programs. In addition to the compensation and the
rights provided elsewhere in this Agreement, the Employee shall be entitled to
participate in each plan of the Company now or hereafter adopted and in effect
from time to time for the benefit of employees of the Company, to the extent
permitted by such plans and applicable law. Nothing in this Agreement shall
limit the Company’s right to amend, modify and/or terminate any benefit plan,
policies or programs at any time for any reason.
 
3. Reaffirmation. Except as expressly amended above, the terms of the Employment
Agreement remain in full force and effect and are hereby reaffirmed.
 
4. Governing Law . The validity, interpretation, construction and performance of
this First Amendment will be governed by the laws of the State of Florida,
notwithstanding any conflict of law provision to the contrary.
 
5. Counterparts. This First Amendment may be executed in two or more
counterparts, each of which will take effect as an original and all of which
will evidence one and the same agreement.
 
[signature page follows]
 
 
 
 
 
 
 
 
 
 

 
 
IN WITNESS WHEREOF, this First Amendment has been executed as of the date first
above written.
 
COMPANY:
 
 
 
BK TECHNOLOGIES, INC.
 
 
 
 
 
By: /s/ William P.
Kelly                                                                 
 
Name: William P.
Kelly                                                                 
 
Title: EVP &
CFO                                                                 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
/s/ James R.
Holthaus                                                                 
 
JAMES R. HOLTHAUS
 
 
 
 
 

 
 


 
[Signature Page to First Amendment to Employment Agreement]
 
 
